UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _________________

                                    No. 18-1045
                                 _________________

                                  JAMES R. ADAMS

                                           v.

                           GOVERNOR OF DELAWARE,
                                           Appellant
                              _________________

                   On Appeal from the United States District Court
                            for the District of Delaware
                              (D.C. No. 17-cv-00181)
                  Honorable Mary Pat Thynge, U.S. Magistrate Judge

            Before: MCKEE, RESTREPO, and FUENTES, Circuit Judges.
                             _________________

                                      ORDER
                                 _________________

       IT IS NOW ORDERED that the opinion filed on February 5, 2019 in the above
captioned case be amended as follows:

      On page 11, the text of footnote 16 shall be replaced by the following:

             See Joel Edan Friedlander, Is Delaware’s ‘Other Major Political Party’
      Really Entitled to Half of Delaware’s Judiciary?, 58 Ariz. L. Rev. 1139, 1154
      (2016).

      An amended precedential opinion is being filed concurrently with this Order. The
amendment does not substantively change the Opinion, therefore, the filing date of the
Opinion will not be modified nor the judgment.

                                                By the Court:

                                                s/ Julio M. Fuentes
                                                Circuit Judge
      Dated: February 13, 2019